Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered December 20, 1999, convicting him of rape in the first degree (three counts) and sodomy in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the evidence was legally insufficient to support the conviction either are unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]) or without merit (see People v Thompson, 72 NY2d 410, 415-416 [1988]). Insofar as the contentions are unpreserved for *810appellate review, we decline to reach them in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Smith, J.P., H. Miller, S. Miller and Luciano, JJ., concur.